Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-30 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 63/062,317 filed August 6, 2020.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 15-19, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (PCT/CN2020/084156, further published as US Pub. No.: 2022/0338127), and further in view of Xu et al. (US Pub. No.: 2020/0267663).

As per claim 1,Gao disclose  An apparatus for wireless communication at a first wireless device (see Fig.2, Fig.6, Fig.7, Network Node 700), comprising: 
a memory (see Fig.7, memory 706); and 
at least one processor (see Fig.7, processor 704)coupled to the memory and configured to: 
transmit at least one of a plurality of related medium access control-control elements (MAC-CEs) to a second wireless device based on a determination of at least a first path of a plurality of paths to transmit the at least one of the plurality of related MAC-CEs (see Fig.2, Fig.6, para. 0062, the BS transmits the one or more reference signals for path-loss measurement to the UE. Then, the BS transmit a command that associates an uplink (UL) signal with at least one of the one or more reference signals to UE side; and thereafter receives the UL signal from UE. In some embodiments, the BS transmits a medium access control — control element (MAC-CE) to activate one or more reference signals from a set of reference signals configured by radio resource control (RRC) signaling, see also para. 0102) , 
wherein the at least one of the plurality of related MAC- CEs indicates a number of the plurality of related MAC-CEs transmitted by the first wireless device (see para. 0061, 0062, the UE tracks the one or more reference signals and calculates one or more path loss estimates for the one or more reference signals, respectively, the path loss measurement for the activated reference signal(s) is performed from N1 time units after an acknowledge (ACK) signal corresponding to a physical downlink shared channel (PDSCH) carrying the MAC-CE is transmitted, wherein N1 is a positive value, also per para. 0063, 0102); and 
monitor for a response MAC-CE from the second wireless device based on a transmission of the at least one of the plurality of related MAC-CEs (see Fig.6, para. 0102, at operation 606, the BS monitor for a response MAC-CE from the second wireless device and receives the UL signal from the UE /second wireless device).

Although Gao disclose monitor for a response MAC-CE from the second wireless device based on a transmission of the at least one of the plurality of related MAC-CEs, 

Gao however does not explicitly disclose monitor for a response MAC-CE from the second wireless device based on a transmission of the at least one of the plurality of related MAC-CEs, wherein “the response MAC-CE corresponds to an activation of the MAC-CE transmitted to the second wireless device”;

Xu however disclose monitor for a response MAC-CE from the second wireless device based on a transmission of the at least one of the plurality of related MAC-CEs, wherein “the response MAC-CE corresponds to an activation of the MAC-CE transmitted to the second wireless device” (see para. 0491-0492, 0494-0495, the base station transmit a medium access control-control element (MAC CE) activating one or more SRSR sets of the plurality of SRSR sets. The base station may transmit a downlink control information indicating a PCPG of one or more PCP sets of the plurality of PCP sets. The one or more PCP sets may be associated with the one or more SRSR sets. The base station may receive an uplink transport block with an uplink transmission power determined based on the PCPG, see also para. 0487-0490).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to monitor for a response MAC-CE from the second wireless device based on a transmission of the at least one of the plurality of related MAC-CEs, wherein “the response MAC-CE corresponds to an activation of the MAC-CE transmitted to the second wireless device”, as taught by Xu, in the system of Gao, so as the base station receive an uplink transport block with an uplink transmission power determined based on the PCPG, see Xu, paragraphs 494-495.

As per claim 2, the combination of Gao and Xu disclose the apparatus of claim 1.

Gao further disclose a transceiver coupled to the at least one processor (see Fig.7, para. 0103, a transceiver 710 comprising a transmitter 712 and receiver 714, coupled a processor 704 via a bus system 730).

As per claim 3, the combination of Gao and Xu disclose the apparatus of claim 1.

Gao further disclose wherein the at least one of the plurality of related MAC-CEs indicates that a single related MAC-CE is transmitted (see para. 0062, the BS transmits a medium access control — control element (MAC-CE) {a single MAC-CE} to activate one or more reference signals from a set of reference signals configured by radio resource control (RRC) signaling); and
Xu disclose wherein the at least one of the plurality of related MAC-CEs indicates that a single related MAC-CE is transmitted (see para. 0493-0496, the base station transmit a medium access control-control element (MAC CE) {a single MAC-CE}  activating one or more SRSR sets of the plurality of SRSR sets).

As per claim 15, claim 15 is rejected the same way as claim 1.

As per claim 16, the combination of Gao and Xu disclose the method of claim 15.

Gao further disclose receiving the response MAC-CE indicating reception of a particular one of the plurality of related MAC-CEs (see para. 004, 0062the BS transmits a medium access control — control element (MAC-CE) to activate one or more reference signals from a set of reference signals configured by radio resource control (RRC) signaling. The path loss measurement for the activated reference signal(s) is performed from N1 time units after an acknowledge (ACK) signal corresponding to a physical downlink shared channel (PDSCH) carrying the MAC-CE is transmitted, wherein N1 is a positive value).

As per claim 17, claim 17 is rejected the same way as claim 1.  Gao further disclose An apparatus for wireless communication at a second wireless device (see Fig.7, para. 0103,  the NN 700 may be wireless communication node such as a base station (BS), as described herein. In other embodiments, the NN 700 may be a wireless communication device such as a user equipment device (UE) / a second wireless device) comprising: a memory (see Fig.7, UE with memory 706); and at least one processor (see Fig.7, UE with Processor 704) coupled to the memory and configured to: receive at least one of a plurality of related medium access control-control elements (MAC-CEs) from a first wireless device (see Fig.2, a base station 101, see para. 0062, From the perspective of the BS, in accordance with some embodiments, the BS transmits the one or more reference signals for path-loss measurement to the UE. Then, the BS transmit a command that associates an uplink (UL) signal with at least one of the one or more reference signals to UE side; and thereafter receives the UL signal from UE. In some embodiments, the BS transmits a medium access control — control element (MAC-CE) to activate one or more reference signals from a set of reference signals configured by radio resource control (RRC) signaling).

As per claim 18, the combination of Gao and Xu disclose the apparatus of claim 17.

Gao further disclose a transceiver coupled to the at least one processor (see Fig.7, para. 0103, a transceiver 710 comprising a transmitter 712 and receiver 714, coupled a processor 704 via a bus system 730).

As per claim 19, claim 19 is rejected the same way as claim 3.

As per claim 26, the combination of Gao and Xu disclose the apparatus of claim 17.

Gao further disclose wherein the second wireless device transmits a plurality of response MAC-CEs (see para. 004, 0062the BS transmits a medium access control — control element (MAC-CE) to activate one or more reference signals from a set of reference signals configured by radio resource control (RRC) signaling. The path loss measurement for the activated reference signal(s) is performed from N1 time units after an acknowledge (ACK) signal corresponding to a physical downlink shared channel (PDSCH) carrying the MAC-CE is transmitted, wherein N1 is a positive value).

As per claim 29, the combination of Gao and Xu disclose the apparatus of claim 17.

Gao further disclose wherein the response MAC-CE identifies a particular one of the plurality of related MAC-CEs that triggered the response MAC-CE (see para. 0062, the BS transmit a command that associates an uplink (UL) signal with at least one of the one or more reference signals to UE side; and thereafter receives the UL signal from UE, the BS transmits a medium access control — control element (MAC-CE) to activate one or more reference signals from a set of reference signals configured by radio resource control (RRC) signaling. The path loss measurement for the activated reference signal(s) is performed from N1 time units after an acknowledge (ACK) signal corresponding to a physical downlink shared channel (PDSCH) carrying the MAC-CE is transmitted).

As per claim 30, claim 30 is rejected the same way as claim 1.

Claims 4-7, 11-12, 14, 20-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (PCT/CN2020/084156, further published as US Pub. No.: 2022/0338127), in view of Xu et al. (US Pub. No.: 2020/0267663) and further in view of Wei (US Pub. No.:2022/0109478).

As per claim 4, the combination of Gao and Xu disclose the apparatus of claim 1.

The combination of Gao and Xu disclose wherein the at least one of the plurality of related MAC-CEs indicates that multiple related MAC-CEs are transmitted.

Wei however disclose wherein at least one of a plurality of related MAC-CEs indicates that multiple related MAC-CEs are transmitted (see para. 0086, the transmission configuration indicator is associated with a media access control configuration element MAC CE, wherein multiple transmission configuration indicators and multiple media access control configuration elements are transmitted to the at least one user equipment and received by it, see also para. 0102-0106, 0115-0118).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein at least one of a plurality of related MAC-CEs indicates that multiple related MAC-CEs are transmitted, as taught by Wei, in the system of Gao and Xu, so as provide a network entity for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to transmit, to the at least one user equipment, time information for indicating a beam which will cover the at least one user equipment, see Xu, paragraphs 9-11.

As per claim 5, the combination of Gao, Xu and Wei disclose the apparatus of claim 4.

Wei further disclose wherein each of the plurality of related MAC-CEs provides an index for a respective one of the plurality of related MAC-CEs (see para. 0086-0090, multiple transmission configuration indicators and multiple media access control configuration elements may be transmitted to the at least one user equipment and received by it, also a list of transmission configuration indicators and the associated time information are transmitted and received by the user equipment. Thereby, the UE has the list of TCI and the associated points of time at which they are applicable in advance for the coming beam switch(es), the plurality of related MAC-CEs provides an index).

As per claim 6, the combination of Gao, Xu and Wei disclose the apparatus of claim 4.

Wei further disclose wherein the at least one of the plurality of related MAC-CEs indicates timing information about transmission of the plurality of related MAC-CEs (see para. 0083-0087, wherein multiple transmission configuration indicators and multiple media access control configuration elements may be transmitted to the at least one user equipment and received by it, and the time information is included in the media access control configuration element, such that, for example, for each MAC CE the associated time information (timer/time stamp) is available in advance).

As per claim 7, the combination of Gao, Xu and Wei disclose the apparatus of claim 4.

Wei  further disclose wherein the at least one of the plurality of related MAC-CEs indicates path information for each of the plurality of related MAC-CEs (see para. 0086-0088, the media access control configuration elements is adapted based on UE path information).
As per claim 11, the combination of Gao and Xu disclose the apparatus of claim 1.

The combination of Gao and Xu does not explicitly disclose wherein if the plurality of related MAC-CEs are transmitted, a corresponding response MAC-CE for each of the plurality of related MAC- CEs corresponds to the activation of each of the plurality of related MAC-CEs.

Wei however disclose wherein if the plurality of related MAC-CEs are transmitted, a corresponding response MAC-CE for each of the plurality of related MAC- CEs corresponds to the activation of each of the plurality of related MAC-CEs (see para. 0059-0062, Fig.8, an embodiment of an UE 100 and an eNB 105 (or NR eNB/gNB) and a communications path 104 between the UE 100 and the eNB 105, which are used for implementing embodiments of the present disclosure, is discussed under reference of FIG. 8, the communication path 104 has an uplink path 104a, which is from the UE 100 to the eNB 105, and a downlink path 104b, which is from the eNB 105 to the UE 100 and per para. 0088, the media access control configuration elements is adapted based on at least one of: UE's location report, velocity, UE path information, UE direction of travel, satellite ephemeris information. Thus, in particular in the case that the UE changes a travel path or the like, the MAC CE is updated accordingly, a corresponding response MAC-CE for each of the plurality of related MAC- CEs corresponds to the activation of each of the plurality of related MAC-CEs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein if the plurality of related MAC-CEs are transmitted, a corresponding response MAC-CE for each of the plurality of related MAC- CEs corresponds to the activation of each of the plurality of related MAC-CEs, as taught by Wei, in the system of Gao and Xu, so as provide a network entity for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to transmit, to the at least one user equipment, time information for indicating a beam which will cover the at least one user equipment, see Xu, paragraphs 9-11.

As per claim 12, the combination of Gao, Xu and Wei disclose the apparatus of claim 11.

Wei  further disclose wherein the activation of each of the plurality of related MAC-CEs occurs at a same time or at a different time (see para. 0086, the transmission configuration indicator is associated with a media access control configuration element MAC CE, wherein multiple transmission configuration indicators and multiple media access control configuration elements may be transmitted to the at least one user equipment and received by it. Hence, in some embodiments a batch of MAC CE is transmitted and received, such that the UE has the information for multiple beam switches in advance at the same time).

As per claim 14, the combination of Gao and Xu disclose the apparatus of claim 1.

The combination of Gao and Xu does not explicitly disclose wherein at least one of the plurality of related MAC-CEs is transmitted on a second path of the plurality of paths.

Wei  however disclose wherein at least one of the plurality of related MAC-CEs is transmitted on a second path of the plurality of paths (see Fig.4, Fig.5, para. 0049-0055, as illustrated in FIG. 5 showing state diagram of a mobile telecommunications system method 30, in this case, a series (a batch) of TCI activation/deactivation MAC CEs (media access control configuration element) is issued form the gNB 5 for a UE 6 when it accesses the NTN and/or at handover/move to another satellite (in this case, a cell ID may be added in the MAC CE to indicate the target cell and its beams). In addition, there is provided a timer/timestamp, on the basis of which the UE determines at 32, when the corresponding MAC CE should be executed, which is corresponding (in the time domain) to when a certain spot beam (TCI) is going to provide service for this UE 6, wherein the UE's location and velocity, moving path as well as the satellite ephemeris information are taken into account).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of the plurality of related MAC-CEs is transmitted on a second path of the plurality of paths, as taught by Wei, in the system of Gao and Xu, so as provide a network entity for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to transmit, to the at least one user equipment, time information for indicating a beam which will cover the at least one user equipment, see Xu, paragraphs 9-11.

As per claim 20, claim 20 is rejected the same way as claim 4.

As per claim 21, claim 21 is rejected the same way as claim 5.

As per claim 22, claim 22 is rejected the same way as claim 6.

As per claim 23, claim 23 is rejected the same way as claim 7.

As per claim 27, claim 27 is rejected the same way as claim 11.

As per claim 28, claim 28 is rejected the same way as claim 12.

Allowable Subject Matter
Claims 8-10, 13 and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US Pub. No.:2021/0250139) – see para. 077, “the first MAC CE signaling is used to indicate to activate or deactivate the data duplication function of the target RB. In other words, the first MAC CE signaling activates or deactivates the data duplication function of the target RB (that is, MAC CE per RB) based on a granularity of a bearer”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469